DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 1/7/2022 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “objects having exclusively at least either one linear or exclusively at least one nonlinear material and structural property are introduced into a medium having linear and nonlinear properties.”  This operation is not supported by the originally-filed Specification.
	The dependent claims are rejected based on their dependence from Claim 1.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 1 recites “objects having exclusively at least either one linear or exclusively at least one nonlinear material and structural property are introduced into a medium having linear and nonlinear properties.”  This operation is not supported by the originally-filed Specification and there is no explanation as to which types of objects or mediums could be construed as reading on this limitation or as to how one having ordinary skill in the art would determine what objects and mediums could or could not be successfully used to practice the invention.  As such, this subject matter is not enabled because potentially any object and medium could read on this limitation given the lack of explanation regarding the recited properties.
The dependent claims are rejected based on their dependence from Claim 1.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, in the preamble, “objects having exclusively at least one linear or exclusively at least one nonlinear material and structural property.”
This language is unclear in scope because it is not clear what it means for an object to have a “exclusively at least one linear or exclusively at least one nonlinear material and structural property.”  It is not possible to distinguish what objects would or would not read on this limitation.  What is any example of any object that would read on this and how could such an object be construed in such a manner?  What is any example of any object that would not read on this limitation and why would it not?  The Examiner is unable to determine how to evaluate what objects would or would not read on this limitation and why or why not they would or would not.
	Claim 1 recites, in the preamble, “in the case of nonlinear material and structural properties of the medium.”  This phrase lacks antecedent basis.  The “medium” was not previously recited as having “material and structural properties,” only “properties.”  There is no “case” where this was previously established.  What happens with this method in a “case” where the condition is not met?  This is unclear.

Further, the phrase “in the case of nonlinear material and structural properties of the medium” is confusing and is interpreted as reciting “in the case of the material having nonlinear material and structural properties 
	Claims 2 and 6-8 are rejected based on their dependence from Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20190021740 A1) and Price (US 8804460 B1).
Examiner’s Note:  The “objects” and “medium” and their recited “properties” are unclear in scope.  In accordance with the instant Specification, the Examiner is 
Regarding Claim 1, Reynolds discloses a method for determining the position of objects [Paragraph [0093] – “The system of the present disclosure may also comprise a Secondary Validation Sub-system (SVS). The SVS is configured such that the location of the tissue to be destroyed can be validated to verify the intended location as derived from initial subject scan data.”], wherein objects having exclusively at least either one linear or nonlinear material and structural property are introduced into a medium having linear and nonlinear properties, wherein in the case of nonlinear material and structural properties of the medium, the nonlinear material and structural properties of the object are not concordant, and wherein the position of objects having dimensions in the mm to nm range, in the form of 2D or 3D structures, is determined [Paragraph [0067] – “In order to successfully travel through physiological vessels such as blood vessels, a plurality of nano-sized devices, hereinafter referred to as nanobots may be injected into the subject.”Paragraph [0067] – “the nanobots may be configured to have a first cross-sectional size in a range of about 2.8 μm to about 5.2 μm”], and
- either a signal modulated with a code is transmitted from a component to the object having at least one linear or nonlinear material and/or structural property and the signal is converted by the object into another signal modulated with another code and is sent from the object to at least one component, - or a non-code-modulated signal is transmitted from at least one component to the object having at least one nonlinear material and/or structural property and the signal is converted by the object into a signal Paragraph [0090] – “Once the nanobots are injected into the patient, they travel around the body and are activated inside the focal point of the X-ray beam and magnetic field. After a predetermined time, the magnetic flux generating mechanism 510 may be driven according to the operator's instructions so that the focal point is driven around the interior of the tumour or target region.”Paragraph [0093] – “To this end, as mentioned above, and referring to FIG. 3, each of the nanobots 100 may comprise a transmitter 128. The transmitter 128 may be provided on an outer surface of the main body 120 of the nanobot 100. The transmitter 128 may comprise an ultrasonic transmitter 128. The transmitter 128 may be configured to transmit an ultrasonic signal when the nanobot 100 enter within coordinates of the target region. The coordinates of the target region may be defined as offsets from the initialisation coordinates of all axes. Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128. In this configuration, it will be understood that the nanobots 100 are operating in their emitting mode. In their emitting mode, the one or more extending elements 122 may not be extended; rather they will vibrate to generate the ultrasonic signal. Thus, in their emitting mode, the nanobots 100 may be configured in the first cross-sectional size. The signal may be configured to be received by a suitably configured receiver and analysed accordingly. The SVS may thus be used to ensure that the intended target is treated and not an unintentional area.”Paragraph [0094] – “To generate the ultrasonic signal, the one or more extending elements 122 may be extended and retracted at several kilohertz over a very short distance.”],
wherein the at least one component is arranged outside the medium [Paragraph [0093] – “Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128.”Paragraph [0096] – “The method may comprise acquiring X, Y and Z RF signals and setting the coordinates of the nanobots to zero 820. Then a count of fringes from RF frequencies for all axes is performed to determine the relative position of the nanobots from the initialisation coordinates 830. Coordinates of a target region may then be sent to the nanobots. It may then be determined whether coordinates of the target region have been received by the nanobots 840. If the coordinates of the target region have been received by the nanobots, the nanobots may determine if their current coordinates are within the coordinates of the target region 850. The coordinates of the target region 850 may be user-defined. If the current coordinates of the nanobots are within the coordinates of the target region, the onboard transmitter may be configured to transmit a signal 860.”Paragraph [0095] – “Transmitting an ultrasonic signal from within a subject instead of from an external transmitter enables ultrasonic imaging from within the target region, thereby reducing the amount of unwanted ultrasonic reflections during a patient scan. Since the source of the ultrasonic emissions is known accurately via the PVS coordinates and the time of flight is known, it can be accurately predicted how long the signal should take to travel from the target region to the sensor. Since reflections will have a longer path than direct signals, they can easily be identified and either ignored or used for off location imaging. In this regard, if a signal is bounced off a nearby organ, the reflected signal will take longer to reach the sensor; however this reflected signal may also be used for imaging too. For example if the ultrasonic source is inside a large tumour, the reflection data may provide more details about the outside surface shape of the tumour).”Paragraph [0080] – “The 3D configuration may increase patient safety quite drastically while also creating the potential for more accurate targeting. Currently, external beam radiation devices have a targeting accuracy in the millimeter range. However combined with the magnetic flux generating mechanism as outlined here, it is possible to reduce that further.”].
Reynolds fails to disclose that the noise component of the signal is removed from the signals modulated with a code that arrive at the at least one component, and the thus corrected signal/s is/are used to ascertain the position of the object in a one-dimensional, two-dimensional or three-dimensional direction with a resolution of < 0.1 mm.
However, Price discloses the use of Gold code encoded ultrasonic signals transmission in order to ascertain device position after performing noise removal and correcting the signals [Column 9 lines 37-46 – “Devices can modulate their ultrasonic tone with their assigned signature, which can be any appropriate signature such as a number of commonly used codes that are mutually orthogonal (such as Gold codes). A cross correlation between the signals can be performed to extract TOA information. A device then can calculate, via simple vector arithmetic, its position relative to any other device.”].  It would have been obvious to have the nanobots transmit the ultrasonic signals and then process them in such a manner in order to be able to differentiate between different nanobot transmissions and thus provide an enhanced internal imaging process that achieves the recited resolution.

Regarding Claim 2, Reynolds discloses that the position of gaseous, liquid or solid objects in a gaseous, liquid to solid medium is determined [Paragraph [0093] – “Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128.”].

Regarding Claim 3, Reynolds discloses that the position of objects having dimensions in the mm to nm range, in the form of 2D or 3D structures, is determined [Paragraph [0067] – “The nanobots may be configured to have a cross-sectional size in a range of about 2.8 μm to about 5.2 μm when unactivated.”Paragraph [0093] – “Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128.”].

Regarding Claim 6, Reynolds discloses that the objects transmit electromagnetic, acoustic, mechanical or optical signals and/or convert received electromagnetic, acoustic, mechanical or optical signals into other electromagnetic, acoustic, mechanical or optical signals [Paragraph [0093] – “To this end, as mentioned above, and referring to FIG. 3, each of the nanobots 100 may comprise a transmitter 128. The transmitter 128 may be provided on an outer surface of the main body 120 of the nanobot 100. The transmitter 128 may comprise an ultrasonic transmitter 128. The transmitter 128 may be configured to transmit an ultrasonic signal when the nanobot 100 enter within coordinates of the target region. The coordinates of the target region may be defined as offsets from the initialisation coordinates of all axes. Once the nanobots 100 have had time to make their way around the patient's circulatory system, targeting information may be transmitted by a controller to all of the nanobots 100 within range. If the nanobot position as measured by the nanobot 100 itself falls within the range of X, Y & Z coordinates of the target region as received, the nanobots 100 may start to emit a signal from the transmitter 128. In this configuration, it will be understood that the nanobots 100 are operating in their emitting mode. In their emitting mode, the one or more extending elements 122 may not be extended; rather they will vibrate to generate the ultrasonic signal. Thus, in their emitting mode, the nanobots 100 may be configured in the first cross-sectional size. The signal may be configured to be received by a suitably configured receiver and analysed accordingly. The SVS may thus be used to ensure that the intended target is treated and not an unintentional area.”].

Regarding Claim 7, Reynolds discloses that determining a one-dimensional position of an object involves the arrangement of at least one component, determining a two- dimensional position of an object involves the arrangement of at least two components and determining a three-dimensional position of an object involves the arrangement of at least three components, the components each being arranged in the desired dimensional direction in relation to the object [Paragraph [0096] – “The method may comprise acquiring X, Y and Z RF signals and setting the coordinates of the nanobots to zero 820. Then a count of fringes from RF frequencies for all axes is performed to determine the relative position of the nanobots from the initialisation coordinates 830. Coordinates of a target region may then be sent to the nanobots. It may then be determined whether coordinates of the target region have been received by the nanobots 840. If the coordinates of the target region have been received by the nanobots, the nanobots may determine if their current coordinates are within the coordinates of the target region 850. The coordinates of the target region 850 may be user-defined. If the current coordinates of the nanobots are within the coordinates of the target region, the onboard transmitter may be configured to transmit a signal 860.”].

Regarding Claim 8, Reynolds discloses that there is a medium present that transmits at least the signals from and to the object [Blood].

Claim 9, Reynolds discloses the recited subject matter (see the discussion of Claim 1, above), but fails to disclose a cross correlator for code-modulated signals for the purpose of removing the noise component of the signal.  However, Price discloses the use of Gold code encoded ultrasonic signals transmission in order to ascertain device position using a cross correlator [Column 9 lines 37-46 – “Devices can modulate their ultrasonic tone with their assigned signature, which can be any appropriate signature such as a number of commonly used codes that are mutually orthogonal (such as Gold codes). A cross correlation between the signals can be performed to extract TOA information. A device then can calculate, via simple vector arithmetic, its position relative to any other device.”].  It would have been obvious to have the nanobots transmit the ultrasonic signals in such a manner in order to be able to differentiate between different nanobot transmissions and thus provide an enhanced internal imaging process that achieves the recited resolution.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    315
    769
    media_image1.png
    Greyscale


	The corresponding interpretation is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    105
    777
    media_image2.png
    Greyscale

Examiner’s Response:
	New grounds for rejection are presented above under 35 USC 112.

Applicant argues:

    PNG
    media_image3.png
    351
    783
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The blood robots receive a magnetic flux signal and respond with an ultrasonic signal.  Regardless, it would have been obvious to have the nanobots transmit Gold code per the teaching of Price.



    PNG
    media_image4.png
    564
    781
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    343
    775
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    243
    783
    media_image6.png
    Greyscale

Examiner’s Response:
	This is neither claimed nor enabled by the instant Specification.  The instant Specification includes an example where the objects are robots and the medium is blood; there are no limitations in the claims that preclude such an interpretation from reading on them.  The nanobots of Reynolds have processing capability which would permit them to transmit Gold code [Paragraph [0075] – “Referring to FIG. 3, the nanobot 100 may comprise an on-board processor 130 for collecting and processing data. The on-board processor 130 may be configured to activate the one or more extending elements 122. The on-board processor 130 may be an analog data processing unit due to the reduced processing requirements.”].

Applicant argues:

    PNG
    media_image7.png
    69
    784
    media_image7.png
    Greyscale

Examiner’s Response:
	The “objects” are read on not by cell phones, but by the nanobots of Reynolds.

Applicant argues:

    PNG
    media_image8.png
    315
    778
    media_image8.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Example 4 of the instant Specification teaches that the proposed combination (blood robots transmitting Gold code) would result in a resolution of 0.05 mm.

Applicant argues:

    PNG
    media_image9.png
    484
    777
    media_image9.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Price teaches noise removal [Column 9 lines 37-46 – “Devices can modulate their ultrasonic tone with their assigned signature, which can be any appropriate signature such as a number of commonly used codes that are mutually orthogonal (such as Gold codes). A cross correlation between the signals can be performed to extract TOA information. A device then can calculate, via simple vector arithmetic, its position relative to any other device.”].

Applicant argues:

    PNG
    media_image10.png
    309
    786
    media_image10.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The nanobots of Reynolds have processing capability which would permit them to transmit Gold code via either the antenna or extending elements [Paragraph [0075] – “Referring to FIG. 3, the nanobot 100 may comprise an on-board processor 130 for collecting and processing data. The on-board processor 130 may be configured to activate the one or more extending elements 122. The on-board processor 130 may be an analog data processing unit due to the reduced processing requirements.”].  The antenna or extending elements have material and structural properties.

Applicant argues:

    PNG
    media_image11.png
    136
    784
    media_image11.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Price teaches noise removal [Column 9 lines 37-46 – “Devices can modulate their ultrasonic tone with their assigned signature, which can be any appropriate signature such as a number of commonly used codes that are mutually orthogonal (such as Gold codes). A cross correlation between the signals can be performed to extract TOA information. A device then can calculate, via simple vector arithmetic, its position relative to any other device.”].  Example 4 of the instant Specification teaches that the proposed combination (blood robots transmitting Gold code) would result in a resolution of 0.05 mm.

Applicant argues:

    PNG
    media_image12.png
    134
    780
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    240
    782
    media_image13.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Both Reynolds and Price are concerned with locating devices.  The combination of Reynolds and Price is the solution presented by the instant Claims (blood robots transmitting Gold code for location purposes).  There is no indication in Reynolds or Price that the combination would be inoperable.  Example 4 of the instant Specification teaches that the proposed combination is operable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180156907 A1 – ECHO MEASUREMENT
US 20180028117 A1 – ULTRASOUND PROBE
US 9759810 B1 – Hybrid Pulse Compression Waveform For High Resolution Imaging
US 20160038119 A1 – A METHOD AND APPARATUS FOR DETERMINING THE LOCATION OF A MEDICAL INSTRUMENT WITH RESPECT TO ULTRASOUND IMAGING, AND A MEDICAL INSTRUMENT TO FACILITATE SUCH DETERMINATION
US 6549004 B1 – Distributed Magnetic Field Positioning System Using Code Division Multiple Access
US 8109878 B1 – Use Of Coded Excitation Schemes In The Detection And Location Of A Target In A Human Body Such As Breast Calcifications
US 8839672 B2 – Combined Ultrasound And Photoacoustic Imaging Of Metal Objects

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865